Exhibit 10.2

RESIGNATION AND GENERAL RELEASE AGREEMENT

This Resignation and General Release Agreement (“Agreement” ) is made and
entered into by and between Mark M. Comerford (“Executive”) and Haynes
International, Inc., a Delaware corporation (the “Company”).

WHEREAS, Executive has been employed with the Company pursuant to an Employment
Agreement dated September 8, 2008, as amended (“Employment Agreement”);

WHEREAS, Executive has advised the Board of Directors of the Company of his
intention to resign from his positions as an officer and director of the Company
and each of its subsidiaries at which he holds any such position;

WHEREAS, the Employment Agreement does not provide for the payment of severance
benefits by the Company to the Executive in the event of his resignation; and

WHEREAS, in recognition of Executive’s years of dedicated service to the Company
and in exchange for a release by Executive of all claims that he may have
against the Company and its directors, officers, employees, shareholders and
other persons and entities and his confirmation that he is bound by the
restrictive covenants set forth in the Employment Agreement, the Company has
agreed to provide Executive with certain severance benefits as set forth herein;

NOW, THEREFORE, in exchange for the mutual promises contained herein and other
good and valuable consideration, the receipt and sufficiency of which the
parties hereby acknowledge, the parties agree as follows:

Section 1. Resignation and Retirement.  Executive resigns from all positions he
currently holds as an officer or director of the Company or any of its
subsidiaries, including without limitation his positions as President and Chief
Executive Officer and a member of the Board of Directors of the Company,
effective as of May 29, 2018 (the “Resignation Date”).  Executive will remain an
employee of the Company until his retirement on September 30, 2018 (the
“Separation Date”).  Between the Resignation Date and the Separation Date,
Executive shall serve as an advisor to the Chief Executive Officer of the
Company and shall have such duties and devote such time and attention to the
affairs of the Company as determined by the Chief Executive Officer of the
Company.  Between the Resignation Date and the Separation Date, Executive shall
be entitled to receive his base salary at the same rate as in effect on the
Resignation Date and will continue to participate in the employee health and
welfare benefit plans offered by the Company to its employees, subject to the
terms and conditions of such plans.  By remaining employed until September 30,
2018, Executive and his spouse will be eligible to participate in the Haynes
International, Inc. Medical Plan for Retirees, subject to the terms and
conditions of such plan. After the Resignation Date, Executive shall not
participate in the Company’s Management Incentive Plan or any other incentive
compensation plan offered by the Company and shall not be entitled to any
compensation other than the Annual Salary provided for in this Section 1 with
respect to his service as an employee from the Resignation Date through the
Separation Date.





--------------------------------------------------------------------------------

 



Section 2. Severance Benefits. 

(a) On the first regular Company payroll date following the Separation Date, the
Company shall pay to Executive in accordance with the Company’s existing payroll
practices that portion of Executive’s current Annual Salary (as defined in the
Employment Agreement) which has been earned but not paid as of the Separation
Date and shall reimburse Executive for any reimbursable business expenses
incurred by Executive with the prior approval of the Chief Executive Officer of
the Company through the Separation Date, but not theretofore reimbursed.

(b) The parties anticipate that Executive will have an additional period of
employment with the Company after the Resignation Date of this Agreement and
Executive wishes to provide a full release to the Company for all claims and
actions through the Resignation Date.  Accordingly, Executive understands and
agrees that he will receive the below-described Severance Benefits only if: (x)
his employment is not terminated for Cause (as defined in the Employment
Agreement Section 1(e)(ii) sub-paragraphs (ii), (iv) or (v)) prior to the
Separation Date; (y) he signs and returns to the Company the Reaffirmation of
Resignation, Retirement and Release Agreement (the “Reaffirmation”), attached
hereto and incorporated herein as Exhibit B; and (z) he does not exercise the
revocation right described in the Reaffirmation.  Provided, however, that if
Executive dies or suffers a Disability (as defined in the Employment Agreement)
which would prevent his execution of the Reaffirmation between the period of his
Resignation Date and Separation Date, the Reaffirmation may be executed by his
authorized Power of Attorney (in the case of a Disability) or the authorized
personal representative of his estate.  If Executive meets the foregoing
conditions to payment of the Severance Benefits, the Company shall pay or
provide to Executive the following payments and benefits (collectively, the
“Severance Benefits”):

(i) Cash payment of $417,825.00 in respect of Executive’s Target Bonus (as
defined in the Employment Agreement) for fiscal 2018 to be paid in accordance
with the Company’s existing payroll practices on the first regular Company
payroll date following the date the Reaffirmation becomes effective (such
effective date, the “Reaffirmation Effective Date”);

(ii) Cash payment of $961,730.00, representing eight months of Executive’s
current Annual Salary plus his Target Bonus, to be paid by the Company in 20
equal monthly installments commencing in October 2018 following the
Reaffirmation Effective Date and ending in May 2020, with each installment to be
paid in accordance with the Company’s existing payroll practices on a regular
Company payroll date on or prior to the last day of the applicable month, which
payments shall be subject to, contingent upon, and compensation for Executive’s
compliance with the provisions of the non-competition and non-solicitation
provisions as set forth in the Employment Agreement, which provisions are
incorporated by reference herein and made a part hereof as if such provisions
were set forth herein;



2

--------------------------------------------------------------------------------

 



(iii) Executive shall be entitled to exercise the 114,433 stock options held by
Executive that are vested and exercisable on the Resignation Date and set forth
on Exhibit A until the earlier of November 30, 2018 or the expiration date of
such stock options; all stock options that are not vested by their terms as of
the Resignation Date shall be forfeited effective immediately following the
resignation of Executive’s positions as an officer and director of the Company
on the Resignation Date;

(iv) The Company agrees to accelerate the vesting of a pro rata portion (based
on service by the Executive from the grant date through the Resignation Date) of
the time-based restricted shares granted to Executive (A) in November 2015 under
the Company’s 2009 Restricted Stock Plan and (B) in November 2016 under the
Company’s 2016 Incentive Compensation Plan, in each case that are held by
Executive on the Resignation Date as set forth on Exhibit A (collectively, the
“Accelerated Time-Based Shares”) from the vesting dates set forth in the
applicable award agreements to the Reaffirmation Effective Date; provided, that,
(x) all time-based restricted shares granted to Executive in November 2015 and
November 2016 that are not Accelerated Time-Based Shares and (y) all time-based
restricted shares granted to Executive in November 2017 shall be forfeited by
Executive effective immediately following the resignation of Executive’s
positions as an officer and director of the Company on the Resignation Date; and

(v) The Company agrees to permit Executive to retain his existing interest in a
pro rata portion (based on service by the Executive from the grant date through
the Resignation Date) of (A) the performance-based restricted stock granted to
Executive in November 2015 under the Company’s 2009 Restricted Stock Plan and
(B) the performance shares granted to Executive in November 2016 under the
Company’s 2016 Incentive Compensation Plan, in each case that are held by
Executive on the Resignation Date as set forth on Exhibit A (collectively, the
“Retained Performance-Based Shares”); provided, that, (x) all shares of
performance-based restricted stock granted to Executive in November 2015 that
are not Retained Performance-Based Shares, (y) all performance shares granted to
Executive in November 2016 that are not Retained Performance-Based Shares and
(z) all performance shares granted to Executive in November 2017 shall be
forfeited by Executive effective immediately following the resignation of
Executive’s positions as an officer and director of the Company on the
Resignation Date; the Retained Performance-Based Shares shall remain subject to
the conditions and restrictions, including the achievement of performance
targets, set forth in the respective awards and shall vest and be delivered to
Executive, if at all, at the same time, under the same terms and subject to the
same limitations and conditions set forth in the applicable plan and award
agreement that would have obtained if Executive were still employed on the date
the Performance Awards are paid or distributed.

For the avoidance of doubt, all stock options, restricted stock and other equity
awards held by Executive but not vested by their terms as of the Resignation
Date that are not described in this Section 2 shall be forfeited effective
immediately following the

3

--------------------------------------------------------------------------------

 



resignation of Executive’s positions as an officer and director of the Company
on the Resignation Date.

Section 3. Timing of Payment and Release. 

(a) As a condition of receiving from the Company the payments and benefits
provided for in Section 2(b) of this Agreement, which Executive otherwise would
not be entitled to receive, Executive must execute (and not revoke) this
Agreement.  Executive acknowledges that he has been advised in writing to
consult with an attorney prior to executing this Agreement.  All payments made
to Executive hereunder shall be subject to appropriate payroll deductions and
other withholdings required by law.  In the event of Executive’s death or
Disability (as defined in the Employment Agreement), any payment to be made as
part of the Severance Benefits that remains unpaid as of the date of death or
Disability shall be paid to Executive’s estate or spouse, as the case may be, at
the same times and subject to the same terms and conditions as otherwise
provided herein.

(b) This Agreement shall be construed to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Code Section 409A”) or an exemption
from the application of Code Section 409A.  Notwithstanding anything set forth
in this Agreement, no amount payable pursuant to or as provided in this
Agreement which constitutes a “deferral of compensation” within the meaning of
Code Section 409A shall be paid unless and until Executive has incurred a
“separation from service” within the meaning of Code Section 409A.  Any payments
under this Agreement that may be excluded from Code Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Code Section 409A to the maximum extent
possible. For purposes of Code Section 409A, to the extent the payment is
determined to constitute “nonqualified deferred compensation” within the meaning
of Code Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment.  Further, to the extent Executive is a
“specified employee” within the meaning of Code Section 409A as of the date of
Executive’s separation from service, no amount which constitutes nonqualified
deferred compensation which is payable on account of Executive’s separation from
service shall be paid to Executive before the date which is the first day of the
seventh month after the date of Executive’s separation from service or, if
earlier, the date of Executive’s death following such separation from service.
The aggregate of any payments that would otherwise have been paid before such
date shall be paid to the Participant in a lump sum on such date and thereafter,
any remaining payments shall be paid without delay in accordance with their
original schedule.

(c) In consideration of the Company’s agreement to the payment of the Severance
Benefits set forth in Section 2 above and the other good and valuable
consideration indicated herein, Executive (for himself and his personal
representatives, heirs and assigns) RELEASES AND FOREVER DISCHARGES the Released
Parties (as defined below) from any and all claims (including, but not limited
to, claims for attorneys’ fees), demands, losses, grievances, damages, injuries
(whether personal, emotional or other), agreements, actions, promises or causes
of action (known or unknown) which he now has or may later discover or which may
hereafter exist against the Released Parties, in connection with or arising
directly or indirectly out of or in any way related to any and all

4

--------------------------------------------------------------------------------

 



matters, transactions, events or other things occurring prior to the date
hereof, including all those arising out of or in connection with his employment
or former employment with the Company, or arising out of any events, facts or
circumstances which either preceded or flowed from the termination of his
employment, or which occurred during the course of Executive’s employment with
the Company or incidental thereto or arising out of any other matter or claim of
any kind whatsoever and whether pursuant to common law, statute, ordinance,
regulation or otherwise.  Claims or actions released herein include, but are not
limited to, those based on allegations of wrongful discharge, failure to
represent, fraud, defamation, promissory estoppel, and/or breach of contract;
those alleging discrimination on the basis of race, color, sex, religion,
national origin, age, disability or handicap under Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act of 1967 (“ADEA”), the
Rehabilitation Act of 1973, the Equal Pay Act of 1963, the Americans with
Disabilities Act of 1990, the Civil Rights Act of 1991, the Family and Medical
Leave Act of 1993, the Fair Labor Standards Act (all as amended) or any other
federal, state or local law, ordinance, rule or regulation; and those arising
under the Executive Retirement Income Security Act of 1974, all as amended
(except for qualified retirement or other benefit plans from which Executive is
entitled under the terms of such plans to receive future benefits).  Executive
agrees and understands that any claims he may have under the aforementioned
statutes or any other federal, state or local law, ordinance, rule, regulation
or common law are effectively waived by this Agreement.  No claims under the
ADEA arising after the execution of this Agreement are waived hereby.

(d) The parties understand and agree that, as used in this Agreement, “Released
Parties” means Haynes International, Inc. and its subsidiaries and all of their
respective past and present officers, directors, shareholders, employees,
trustees, agents, parent companies, subsidiaries, partners, members, affiliates,
principals, insurers, any and all employee benefit plans (and any fiduciary of
such plans) sponsored by the aforesaid entities, and each of them, and each
entity’s predecessors, successors, and assigns, and all other entities, persons,
firms, or corporations liable or who might be claimed to be liable, none of whom
admit any liability to Executive, but all of whom expressly deny any such
liability. 

(e) Except as specifically provided in Section 2 and this Section 3 or required
under applicable law, Executive will not be eligible to receive any salary,
bonus or other compensation or benefits with respect to any periods after the
Separation Date; provided, however, Executive shall have the right to receive
all compensation and benefits to which he is entitled under any benefit plans of
the Company to the extent he is fully vested as of the Resignation Date pursuant
to the terms and conditions of such employee benefit plans.

Section 4. Covenant Not to Sue. 

(a) Executive understands that by signing this Agreement, Executive is agreeing
that Executive has not and will not file any claims or lawsuits against the
Released Parties with any court or government agency with the exception that
this Agreement will not release (i) any non-waivable rights Executive has,
including any claims that arise after the Resignation Date or the Reaffirmation
Effective Date, as applicable; (ii) actions, or rights arising under or to
enforce the terms of this Agreement; and/or (iii) vested benefits under any
retirement or pension plan and/or deferred compensation plan.  Further, if

5

--------------------------------------------------------------------------------

 



Executive is requested to participate in any lawsuit, other proceeding, or
investigation against any of the Released Parties, Executive agrees to
immediately notify the Company.  The Parties specifically agree that, to the
extent Executive may have any non-waivable rights to file or participate in a
claim, lawsuit, or charge against any of the Released Parties, such as with the
Equal Employment Opportunity Commission (EEOC), the National Labor Relations
Board (NLRB), the Department of Labor (DOL), the Occupational Safety and Health
Administration (OSHA), or other government agency, Executive is not giving up
such right nor is Executive giving up Executive’ s right to participate
truthfully in any EEOC, NLRB, DOL, OSHA, or other government agency
investigation.  However, even if Executive has a right to file or participate in
a claim, lawsuit, or charge against any of the Released Parties, Executive
agrees that, except for non-waivable claims, Executive shall not obtain, and
hereby waives Executive’ s right to, any relief of any kind from such a claim or
charge.

(b) As to any actions or claims that would not be released because of the
invalidity or unenforceability of this Agreement, Executive understands and
agrees that, except as prohibited by law, if he asserts or brings any such
actions or claims against the Company, he must repay to the Company the
Severance Benefits provided to him pursuant to this Agreement, with legal
interest.  Executive and the Company agree that by executing this Agreement,
Executive has waived any claim (administrative or otherwise) he may have under,
among other things, the ADEA.  If Executive files a charge alleging a violation
of the ADEA with any administrative agency or challenges the validity of this
waiver and release of any claim he might have had under the ADEA, he will be
required to repay to the Company the Severance Benefits provided by it pursuant
to this Agreement, or pay to the Company any other monetary amounts (such as
attorneys’ fees and/or damages), as a condition precedent to filing such a
claim, only if and to the extent the recovery of any such amounts by the Company
is otherwise authorized by law.  This Agreement is not to be interpreted by
either party or by any third party as an effort to interfere with the protected
right to file a charge or participate in an investigation or proceeding under
the ADEA.

Section 5. Acknowledgment of No Wages or Payments Owed.  Executive and the
Company agree that the Company has paid or will pay Executive all salary,
benefits and compensation of any nature (including any and all accrued but
unused vacation time), due and owing in accordance with the payroll schedule in
existence at the time of this Agreement.  No additional salary, benefits, or
compensation of any nature is payable unless specifically provided for herein.

Section 6. Non-disparagement. In consideration of receipt of the Severance
Benefits and the promises made by the Company in this Agreement, Executive
agrees not to make any false, negative or disparaging remarks or comments to any
person and/or entity about the Company; make any statement that may subject the
Company to potential embarrassment, humiliation or any other negative
consequence; or make any public statement, including but not limited to, any
statement to the media or to any Company employee, regarding the separation of
his employment with the Company, except as specifically approved by the Board of
Directors.  For its part, the Company’s agrees that its current directors,
officers, and senior leadership team (those holding the title of “Vice
President”) will not make any false or disparaging remarks or comments to any
person and/or entity about Executive, including, but not limited to, not making
any statement to

6

--------------------------------------------------------------------------------

 



the media, internal Company communication, formal or informal, and externally in
print or electronic media, except as agreed in, or consistent with, the press
release referenced below. The Company and Executive acknowledge and agree that
nothing in this Section 6 shall be construed to prohibit any truthful statements
made in response to any legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings).  The Company and
Executive shall mutually agree upon the form of a press release announcing
Executive's resignation.

Section 7. Continued Cooperation.  Executive agrees that, during the period in
which Executive is receiving any of the Severance Benefits set forth in Section
2, Executive shall respond, within a reasonable amount of time, to inquiries
that the Company may have from time to time so long as such continued
cooperation does not pose a conflict of interest with regard to any work or
services performed by Executive for third parties that is not in violation of
this Agreement or the terms of the Employment Agreement incorporated herein.

Section 8. Return of Property; Termination of Perquisites.  Executive hereby
certifies that, on or prior to the date hereof, he has returned to the Company,
all of the Company’s property in Executive’s possession or control, including,
but not limited to, any cell phone, computer, equipment, keys, access cards or
fobs, passwords, portable computer drives and documents (electronic or hard
copy).  On or after the Resignation Date, the Company shall remove all Company
information from Executive’s cell phone, laptop and iPad and thereafter shall
return the cell phone, laptop and iPad to Executive and shall transfer to
Executive the telephone number associated with his cell phone.  All perquisites
provided by the Company to Executive shall terminate and no longer be provided
or paid for by the Company as of the Resignation Date.

Section 9. Confidentiality, Restrictive Covenants and Assignment of
Inventions.  Executive acknowledges and agrees that his covenants and
obligations and the rights and remedies of the Company regarding
confidentiality, restrictive covenants and the assignment of inventions in
Sections 2, 3, 4, 5(a), 5(b), 5(c) and 5(i) of the Employment Agreement continue
in full force and effect and such obligations are incorporated herein by
reference as if fully set forth; provided that the Restricted Period (as defined
in Section 3(c)(v) of the Employment Agreement) with respect thereto shall be
the period of time during Executive’s employment by the Company plus a period of
20 months from the Separation Date.  The Company acknowledges that Executive’s
position as a member of the Board of Directors of Global Advanced Metals Pty Ltd
does not violate Executive’s obligations under this Section 9.

Section 10. Entire Agreement.  This Agreement, including the sections of the
Employment Agreement incorporated by reference herein as provided in Section 9
hereof, sets forth the entire agreement between the parties hereto and
supersedes the Employment Agreement (including, but limited to Sections 1(e) and
1(f) of the Employment Agreement) and any other prior agreements or
understandings between the parties.  Executive acknowledges that Executive has
not relied on any representations, promises, or agreements of any kind made to
Executive in connection with Executive’ s decision to accept this Agreement,
except for those set forth in this Agreement.

Section 11. Amendment; Waiver.  This Agreement may not be modified, altered or
changed except in writing and signed by all parties hereto.  Any waiver by
Executive or the

7

--------------------------------------------------------------------------------

 



Company of a breach of any of the provisions of this Agreement must be in
writing and shall not operate or be construed as a waiver of any of the rights
and privileges of Executive or the Company under this Agreement or of any
subsequent breach. 

Section 12. Severability.  The provisions of this Agreement are severable, and
should any provision be declared invalid or not enforceable, the remaining
provisions of the Agreement shall not be affected thereby unless such reading
shall operate to deprive a party of the overall benefit of the bargain as agreed
to herein. 

Section 13. Attorney Fees.  Executive agrees that he will be solely and
individually responsible for compensating any attorney(s) for any services they
have rendered to or for him in connection with the review of this Agreement or
any other matters whatsoever.

Section 14. Non-Admission of Liability.  It is understood and agreed that the
Company has denied and continues to deny that it is liable to Executive on any
theory, and that nothing in this Agreement, including, but not limited to, the
payment of the Severance Benefits and other valuable consideration set forth in
Section 1 hereof, constitutes an admission by the Company of any fact, damage or
liability to Executive on any theory.

Section 15. Other Acknowledgments.  Executive hereby represents and certifies
that Executive: (a) has carefully read all of this Agreement; (b) has been given
a fair opportunity to discuss and negotiate the terms of this Agreement by and
through legal counsel; (c) understands the provisions of this Agreement; (d) has
determined that it is in his best interest to enter into this Agreement; (e) has
not been influenced to sign this Agreement by any statement or representation by
Company or any of its representatives not contained in this Agreement; and (f)
enters into this Agreement knowingly and voluntarily.

Section 16. Successors and Assigns.  Executive shall not assign or transfer any
of his rights or obligations under this Agreement to any individual or entity. 
The Company may assign its rights hereunder to any of its affiliates or to any
individual or entity who or that shall acquire or succeed to, by operation of
law, or otherwise, all or substantially all of the assets of the Company or the
Company’s business.  All provisions of this Agreement are binding upon, shall
inure to the benefit of, and are enforceable by or against, the parties and
their respective heirs, executors, administrators or other legal representatives
and successors and permitted assigns.

Section 17. Governing Law; Jurisdiction.  The laws of the State of Indiana shall
govern the validity, performance, enforcement, interpretation, and other aspects
of this Agreement, notwithstanding any state’s choice of law provisions to the
contrary.  The parties intend the provisions of this Agreement to supplement,
but not displace, their respective obligations and responsibilities under the
Indiana Uniform Trade Secrets Act.  Any proceeding to enforce, interpret,
challenge the validity of, or recover for the breach of any provision of, this
Agreement shall be filed in the courts of the State of Indiana or the United
States District Court sitting in Indianapolis, Indiana, and the parties hereto
expressly waive any and all objections to personal jurisdiction, service of
process or venue in connection therewith.

Section 18. Right to Revoke Agreement.  The parties hereby acknowledge and agree
that Executive will have 21 calendar days to review this Agreement and that this
Agreement may

8

--------------------------------------------------------------------------------

 



be revoked by Executive within 7 calendar days after he signs it.  This
Agreement shall not be effective or enforceable until the 7 calendar-day
revocation period has expired.  Furthermore, the offer to make the Severance
Benefits to Executive and provide the other benefits and consideration set forth
herein, shall expire and be deemed automatically withdrawn by the Company if not
accepted and this Agreement signed within 21 calendar days.  The parties
acknowledge and agree that any modification to this Agreement proposed or agreed
to by the parties shall not restart the 21 calendar day period noted above.

Section 19. No Impact on Indemnification or Insurance Rights.  Nothing in this
Agreement shall impair or otherwise affect (a) Executive’s rights to exculpation
from liability, indemnification and advancement of expenses provided to former
directors and officers of the Company under the Company’s Second Restated
Certificate of Incorporation and Amended and Restated By-laws, as amended
(collectively, the “Charter Documents”), or (b) any insurance coverage provided
to former directors and officers of the Company under the Company’s director’s
and officer’s insurance policies in force from time to time; provided that
nothing in this Agreement shall prevent the Company from amending its Charter
Documents or amending or canceling any such insurance policies in any respect;
and provided, further, that the Company shall not be required to maintain any
specified level of such insurance coverage.

[Signatures on next page]





9

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date(s) set forth below.

HAYNES INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Mark M. Comerford

 

By:

/s/ Michael Shor

 

Mark M. Comerford

 

 

Michael Shor

 

 

 

 

Chairman of the Board

Date:

May 27, 2018

 

Date:

May 29, 2018

 

 

 

 

 

 

 



 



10

--------------------------------------------------------------------------------

 

 

Exhibit A

To

Resignation and General Release Agreement

Summary of Equity Awards

Exercisable Stock Options

Grant Date

Number of Shares

Exercise Price

Expiration Date

 

10/01/08

20,000

$46.83

10/01/18

11/24/10

8,800

$40.26

11/24/20

11/25/11

7,000

$55.88

11/25/21

11/20/12

12,600

$47.96

11/20/22

11/26/13

15,000

$52.78

11/26/23

11/25/14

27,000

$46.72

11/25/24

11/24/15

18,400

$37.75

11/24/25

11/22/16

5,633

$40.86

11/22/26

Total

114,433

 

 

 

Accelerated Time-Based Shares

 

 

 

Grant Date

Number of Accelerated Time-Based Shares

 

11/24/15

5,444

11/22/16

3,845

 

Retained Performance-Based Shares

 

 

 

Grant Date

Number of Retained Performance-Based Shares*

 

11/24/15

5,444

11/22/16

3,390

 

*Performance-based equity reflects shares at target performance.

 





--------------------------------------------------------------------------------

 

 

Exhibit B

To

Resignation and General Release Agreement

To be signed on Executive’s last day of employment.

Reaffirmation of Resignation and General Release Agreement

1.I, the undersigned, hereby reaffirm the terms of the Resignation and General
Release Agreement, dated May 29, 2018 (“Release Agreement”) previously entered
into between Haynes International, Inc. (the “Company”) and me, which agreement
is hereby incorporated by reference into this Reaffirmation of Resignation and
General Release Agreement (“Reaffirmation”). I hereby reaffirm that I have
complied with all the terms of the Release Agreement and that I will continue to
do so. I also reaffirm and agree to all the terms of the Release Agreement. This
Reaffirmation shall not apply to rights or claims that may arise after the date
the parties sign this document.

2.By signing this Reaffirmation, I acknowledge that I have read it and
understand it. I understand that I am giving up rights and possible legal and/or
administrative claims by signing it.  I agree to all of the terms and conditions
contained in the Release Agreement. I am aware of my right to consult an
attorney before signing this Reaffirmation and I acknowledge that the Company
has advised me that I should do so, and that I have done so. 

3.I understand that I have previously been given at least twenty-one (21)
calendar days to consider whether I wish to sign this Affirmation.  I understand
that I have seven (7) calendar days after signing this Reaffirmation to revoke
my release of claims under the Age Discrimination in Employment Act and the
Older Workers Benefit Protection Act pursuant to this Reaffirmation.  I have
signed this Reaffirmation knowingly and voluntarily.

4.I also understand that if I exercise my right not to sign this Reaffirmation
or my right to revoke this Reaffirmation, I will not receive the Severance
Benefits described in the Release Agreement, but will instead receive the total
gross amount of $10.00 in consideration of my execution of the Release
Agreement.

 

__________________________________________Date: September 30, 2018

Mark Comerford

HAYNES INTERNATIONAL, INC.

 

_________________________________________Date: ___________, 2018

Signature

 

________________________________________

Title

 

________________________________________

Printed Name



--------------------------------------------------------------------------------